DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Preliminary Amendment filed 01/12/2021 responsive to the Notice of Non-Compliant Amendment filed 01/04/2021 has been entered. Claims 1-9 are pending in this application. 

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 11/26/2018, 10/15/2020, 01/12/2021 and 03/03/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “preferably” in line 2 would be considered as “for example” or “such as”. The phrase "for example" or “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (US 2009/0068245) in view of Hollar Jr. et al. (US 2017/0232640). 

With respect to claims 1, 2, 6 and 8, Noble teaches a method of making a laser sintered porous polymeric articles comprising an implant (Pa [0006]), the method comprising providing a granulate of polymeric materials (“providing a first layer of particles of a first polymeric material”) and joining the granulate to form an integral base body by selective laser sintering (“heating selected locations of the first layer with electromagnetic radiation to sinter particles of the first polymeric material to form a three-dimensional article”), the base body having a porosity (Pa [0056]).

Hollar Jr. relates to process for manufacturing a densified polymer powder. Hollar Jr. teaches that polymerization methods of producing polymers can result in powders with low bulk density values, and these low densities can lead to inefficiencies in packaging, shipping, storing, and processing the polymer (Pa [0011]), and to overcome these disadvantages, polymer powder feed 12 is fed from feed hopper 14 to a gap between a pair of cooperatively rotating compaction rolls 16, 18, compaction rolls 16, 18 compact the polymer and cause them to coalesce into densified polymer material 20, which emerge from the gap, and polymer material 20 is then granulated in granulator 24 to form densified polymer powder 22 (Pa [0017]). Hollar Jr. further teaches that the compressing of the polymer feed can be carried out at a temperature below the melting point of the polymer but high enough to facilitate densification, and the temperature at which the compaction rolls are heated to achieve a set temperature of the polymer feed can depend upon the circumferential speed of the compaction rolls (Pa [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Noble with the teachings of Hollar Jr. so that the one would incorporate the Hollar Jr.’s method into the Noble’s method to prepare the densified granules of polymeric materials for the purpose of efficiencies in packaging, 

With respect to claim 3, Noble as applied to claim 2 above further teaches that the porous structure is an open-cell or closed-cell structure (“The porous nature of laser sintered polymeric articles of the present invention is advantageous for implants as it can promote cellular in-growth.”, Pa [0054]).

With respect to claim 4, Hollar Jr. as applied in the combination regarding claim 1 above further teaches that the plastic powder has a grain size of 200 μm to 900 μm (Pa [0016]). 

With respect to claim 5, Hollar Jr. as applied in the combination regarding claim 1 above further teaches that the at least one intermediate piece is plate-shaped and is formed of solid material (“The surface of the compaction rolls can be flat… when forming a 15 centimeter (cm) wide, 0.0125 cm thick polymer material using 30 cm long, 15 cm diameter stainless steel compaction rolls, a 0.00125 cm convex crown can be used.”, Pa [0020])

With respect to claim 7, Hollar Jr. as applied in the combination regarding claim 6 above further teaches a second densification process, where the polymer feed can comprise the densified polymer powder to result in a densified polymer powder comprising a double compacted polymer powder (Pa [0026]), which inherently 

With respect to claim 9, Noble as applied to claim 1 above further teaches that the integral base body (“the selectively laser sintered porous polymeric implant”) is subjected to further heat treatment (Pa [0097]). Even if Noble is silent to mentioning surface treatment, one would appreciate that this heat treatment would result in treating the surface of the integral base body as well. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUNJU KIM/Examiner, Art Unit 1742